*271The court decided that the plaintiff was entitled to recover, in an opinion per curiam, as follows:
The facts in this case clearly show the plaintiff is the chief support of his mother. Dependency is well established.
Quarters furnished plaintiff in the temporary buildings in the Civilian Conservation Camps consisted of a room, a bed, and a mattress. Under no stretch of the imagination could this practically bare room be classified as adequate quarters. Nor should there be deducted from his rental allowance the value of the room at Fort Barrancas, although this was adequate for his individual occupancy. Donald K. Mumma v. United States, No. 45338, this day decided.
Plaintiff is entitled to recover rental and subsistence allowances as provided by law for an officer of his rank and length of service with dependents for the following periods:
(1) April 23, 1937, to August 13, 1937.
(2) November 6, 1937, to April 22, 1938.
(3) November 20, 1938, to September 18, 1939.
(4) October 12, 1939, to November 19, 1939.
(5) March 10, 1940, to March 23, 1940.
Entry of judgment will be suspended pending the filing of a report from the General Accounting Office showing the amount due under the foregoing special findings of fact and in accordance with this opinion.
It is so ordered.
In accordance with the above opinion and upon report from the General Accounting Office showing the amount due thereunder to be $1,621.53, and upon plaintiff’s motion for judgment, it was ordered April 5, 1943, that judgment for the plaintiff be entered in the sum of $1,621.53.